Case 2:15-cv-00643-JNP-CMR Document 46 Filed 12/23/20 PageID.631 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF UTAH


 EUGENE SCALIA, SECRETARY OF
 LABOR, UNITED STATES DEPARTMENT                  ORDER DENYING WITHOUT
 OF LABOR,                                        PREJUDICE MOTION FOR DEFAULT
                                                  JUDGMENT
       Plaintiff,

 v.                                               Case No. 2:15-cv-00643-JNP

 LYLE JEFFS; DALE BARLOW; and THE              District Judge Jill N. Parrish
 FUNDAMENTALIST CHURCH OF JESUS
 CHRIST OF LATTER-DAY SAINTS,
 incorporated and doing business as and acting
 through the CORPORATION OF THE
 PRESIDING BISHOP OF THE
 FUNDAMENTALIST CHURCH OF JESUS
 CHRIST OF LATTER-DAY SAINTS; and
 THE CORPORATION OF THE PRESIDENT
 OF THE FUNDAMENTALIST CHURCH
 OF JESUS CHRIST OF LATTER-DAY
 SAINTS,

       Defendants.



       Before the court is the Secretary of Labor’s (Secretary’s) motion for a default judgment for

back wages. ECF No. 44. The court DENIES the motion without prejudice.

       “A default judgment must not differ in kind from, or exceed in amount, what is demanded

in the pleadings.” FED. R. CIV. P. 54(c). “The purpose of this rule is to provide defending parties

with adequate notice of the potential damages for which they may be liable.” Boilermaker-

Blacksmith Nat. Pension Fund v. A & B Welding & Const., Inc., No. 10-CV-2664-CM, 2011 WL

5151965, at *1 (D. Kan. Oct. 28, 2011). The complaint filed with the court and served on
Case 2:15-cv-00643-JNP-CMR Document 46 Filed 12/23/20 PageID.632 Page 2 of 2




defendants Lyle Jeffs and The Fundamentalist Church of Jesus Christ of Latter-Day Saints alleged

that “Defendants owe unpaid wages to certain of Defendants’ former employees, for the period of

January 1, 2012, to December 31, 2013.” But in his motion for default judgment, the Secretary

seeks back wages from April 22, 2011 through the end of 2013. Thus, the period of time for which

the Secretary seeks back wages is longer than the period of time stated in the complaint.

       Because the defendants only had notice of the Secretary’s claim to back wages in 2012 and

2013, the court may not award the full amount requested by the Secretary. Moreover, the court is

unable to calculate the amount that should be excluded from the default judgment because the

evidence provided to the court does not allow the court to parse the back wages requested.

Accordingly, the court denies the motion for default judgment. The Secretary may file a new

motion supported by evidence of back wages that is restricted to the period from January 1, 2012

to December 31, 2013.

               DATED December 23, 2020.

                                             BY THE COURT



                                             ______________________________
                                             Jill N. Parrish
                                             United States District Court Judge




                                                2
